Citation Nr: 1627784	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for a left thumb disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to an initial rating in excess of 10 percent for eczema and seborrhea of the scalp, face, and elbows (hereinafter "skin disability").

6.  Entitlement to an initial rating in excess of 20 percent for right shoulder impingement syndrome (hereinafter "right shoulder disability").


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served in the United States Army on active duty from September 6, 1983 to December 31, 1992 and June 20, 2007 to July 24, 2008.  She also served in the Army National Guard on active duty for training (ACDUTRA) from June 20, 1979 to August 15, 1979 and the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal January 2011 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In May 2016, the Veteran testified at a Central Office hearing  in Washington, DC before the undersigned.  During the hearing the Veteran waived initial Agency of Original Jurisdiction (AOJ) review of subsequent evidence associated with the record.

The Board has recharacterized the Veteran's claims for cellulitis of the left thumb, chronic Achilles tendonitis, and bilateral pes planus more broadly in order to clarify the nature of the benefits sought and ensure complete consideration of the claims.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from September 2006 to September 2011.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

In a March 2016 statement, the Veteran referenced a right thumb disability.  If the Veteran wishes to file a claim for such, she is advised that the claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. § § 3.1(p), 3.155, 3.160 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

The issues of entitlement to service connection for a left thumb disorder, left ankle disorder, and bilateral foot disorder, as well as entitlement to higher initial ratings for skin and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current diagnosis of hyperlipidemia is a laboratory finding, and is not, by itself, a cognizable ratable disability according to VA regulations.


CONCLUSION OF LAW

The criteria for entitlement to service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 4.1 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a VA examination and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  

With regard to the May 2016 hearing, the Veterans Law Judge and Veteran identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss her assertions regarding high cholesterol.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

There is also no evidence that additional relevant records have yet to be requested.  While additional development is requested in the remand section below for the AOJ to obtain outstanding post-service treatment records, there is no indication of record, nor has the Veteran sufficiently identified, that these records are relevant to the claim on appeal for high cholesterol.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110 , 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In the November 2009 VA Form 21-526, the Veteran requested service connection, in part, for high cholesterol.  Upon VA examination in August 2011 for heart conditions, the Veteran was diagnosed with hyperlipidemia.  Hyperlipidemia is defined as "a general term for elevated concentration of any or all of the lipids in the plasma."  Dorland's Illustrated Medical Dictionary 903 (31st ed. 2007).  As such, the Board finds that hyperlipidemia represents only a laboratory finding and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996). 

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a present disability there can be no valid claim."  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1. 

The Board has considered the Veteran's reported history of symptomatology related to her high cholesterol throughout the appeal period.  She is competent to report observable symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds, however, that the Veteran's statements as a lay person are not competent to offer an opinion as to the etiology of his diagnosed hyperlipidemia.  Rather, the most probative evidence concerning the nature of high cholesterol is provided by the medical evidence of record.  

In summary, there must be competent evidence of a current disability to support service connection, and an abnormality, such as hyperlipidemia, does not of itself constitute disease or disability.  Because hyperlipidemia is not a disease or disability for which service connection may be granted on a direct basis, the claim must be denied. 


ORDER

Service connection for high cholesterol is denied.



REMAND

A remand is required for the AOJ to verify the Veteran's periods of active duty, ACDUTRA, and INACDUTRA during her service in the Army National Guard and Army Reserves.  Review of the file shows the Veteran's DD Forms 214 document ACDUTRA in the Army National Guard from June 20, 1979 to August 15, 1979, active duty service in the Army from September 6, 1983 to December 31, 1992 and June 20, 2007 to July 24, 2008, and service in the Army Reserves from 1991 to 2009.

At this time, the evidence currently of record does not specify when she was on active duty, ACDUTRA, and INACDUTRA during the period from January 1, 1993 to June 19, 2007 and since July 25, 2008, which includes the most relevant time in question when she was treated for left Achilles tendon on March 29, 2000, left heel spur/plantar spur on May 8, 2003, and mild osteoarthritis of left thumb on December 9, 2008.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military service includes disability resulting from injury or disease incurred in or aggravated during active duty and ACDUTRA and disability resulting from injury (but not disease) incurred in or aggravated during INACDUTRA or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106 (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. 
INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is sometimes referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000).  The mere fact that a claimant has established status as a "veteran" for other periods of service (e.g., the veteran's prior period of active duty) does not obviate the need to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for her to achieve "veteran" status and be eligible for service connection for disability claimed during her inactive service, the record must establish that she was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See id.; Paulson, 7 Vet. App. at 470.

Thus, the Board finds that, in order to properly adjudicate the claims on appeal for entitlement to service connection for left thumb, left ankle, and bilateral foot disorders, periods of active duty, ACDUTRA, and INACDUTRA must be verified, particularly from January 1, 1993 to June 19, 2007 and since July 25, 2008 during which noted pertinent treatment were on March 29, 2000, May 8, 2003, and December 9, 2008.

Next, a remand is needed to obtain a clarifying VA medical opinion for the issue of entitlement to service connection for bilateral foot disorder.  The Board is unable to adjudicate this claim at this time because there is insufficient competent medical evidence of record, specifically certain medical questions that cannot be answered by the Board and are not addressed by the evidence of record.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Review of the record shows that a September 2011 VA spine examination conditions documents a diagnosis of bilateral flexible flatfeet.  The Board finds that the record is unclear as to whether this diagnosis is a congenital or developmental disease or defect.  See 38 C.F.R. § 3.303(c) (2015); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (holding that congenital diseases, but not defects, may be service connected, although service connection may be granted for additional disability due to disease or injury superimposed upon a congenital defect during service).  Clarification is required.

Lastly, a remand is needed to obtain additional VA examinations for the service-connected skin and right shoulder disabilities.  While the Board sincerely regrets the delay, this requested additional development will assist VA in determining whether higher initial ratings are warranted under the appropriate schedular rating criteria.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, the Veteran's service-connected skin and right shoulder disabilities were last examined by a VA examiner for compensation purposes in August 2011 and September 2011, respectively.  Since these VA examinations, statements from the Veteran at the May 2016 Board hearing indicate worsened symptoms and treatment for these disorders.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact all appropriate sources in order to verify the specific dates when the Veteran was on active duty, ACDUTRA, and INACDUTRA from 1979 to 2009, particularly from January 1, 1993 to June 19, 2007 and since July 25, 2008 during which noted pertinent treatment occurred on March 29, 2000, May 8, 2003, and December 9, 2008.  This may be accomplished by obtaining a Supplemental Detail Report, if available, which sets forth the dates of duty by day, month and year.  Document for the claims file what repositories were contacted.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  All outstanding service personnel records also should be obtained and associated with the claims file.

Records concerning service merely denoting the amount of points she obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on ACDUTRA and INACDUTRA.  

Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The AOJ, therefore, must make as many attempts for these records as are necessary to comply with this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1) (2015). 

2.  Obtain any outstanding treatment records from (a) the VA Medical Centers in Baltimore, Maryland and Washington, DC, dated since September 2011; (b) Andrews Air Force Base where she Veteran seeks treatment as a dependent; and (c) Walter Reed Army Medical Center dated since 2010.  

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

4.  After completion of the above, obtain a clarifying medical opinion from the VA examiner who provided the September 2011 VA spine examination and rendered the Veteran's diagnosis of bilateral flexible flatfeet (or a suitable substitute).  If the examiner concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

Based upon a review of the record and clinical findings, the examiner must provide the following opinions:  

a) is the Veteran's bilateral flexible flatfeet (noted on the September 2011 VA examination report) a congenital defect, congenital disease, or neither?  A defect is defined as a structural or inherent abnormality or condition which is more or less stationary in nature.  A disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown; 

b) if the disorder is a congenital defect, was it subject to a superimposed disease or injury during a period of active duty or ACDUTRA that resulted in additional disability or was there an injury during a period of INACDUTRA that resulted in additional disability?

c) if the disorder is a congenital disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pes planus pre-existed active service periods starting in September 1983 and June 2007.

d) If so, please state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing pes planus WAS NOT aggravated (i.e., permanently worsened) during a period of active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

e)  If a response to the above two questions is negative, is it at least as likely as not (50-50 probability) that pes planus resulted from an injury or disease incurred during active duty or a period of ACDUTRA or did it result from an injury during a period of INACDUTRA.

f)  The examiner should also address whether the bilateral plantar fasciitis, degenerative joint disease and posterior calcaneal spur at least as likely as not resulted from an injury or disease incurred during active duty or a period of ACDUTRA or whether the disorders resulted from an injury during a period of INACDUTRA.

5.  Afford the Veteran an appropriate VA examination to determine the current severity of her service-connected skin disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  A complete rationale for any opinions expressed must be provided.

The examiner must report all signs and symptoms of the Veteran's current skin disability, to include the percentage of the entire body affected, percentage of exposed areas affected, frequency, if any, of systemic therapy prescribed for the disability.  

6.  Afford the Veteran an appropriate VA examination to determine the current severity of her service-connected right shoulder.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  A complete rationale for any opinions expressed must be provided.

The examiner must report all signs and symptoms of the Veteran's current right shoulder disability, to include range of motion findings.

7.  The Veteran is hereby notified that it is her responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

8.  After the development requested has been completed, the RO should review all examination reports and the medical opinions to ensure that each is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

9.  When the development requested has been completed, the case should be readjudicated by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


